THAYER, Circuit Judge
(dissenting). , I agree with my associates
'that section 272, c. 23, of the Colorado Code of Civil Procedure, rightly construed, requires the parly against whom a verdict is rendered to pay the costs of a prior mistrial, to entitle him to a new trial as a matter of rigli t. I further agree that the judge to whom the application for a new trial was addressed might very properly have followed the ruling of the local district judge in Parklrarst v. Price, supra, even if he was of the opinion that that decision was probably erroneous, leaving the aggrieved party to prosecute a writ of error from the order granting the new trial. I cannot assent to the view, however, which seems to be maintained by ray associates, that he was bound to follow the rule previously applied in Parklmrst v. Price, if he thought that rale, as applied to the case at bar, was clearly wrong. Judge Halle tt entertained doubt with respect to the question, and decided it with much apparent hesitation. Elis language was as follows;
‘‘When ¡there is a mistrial or a failure of the jury to agree, and no order "whatever is made in respect to such costs, it seems to me to he a logical conclusion that each parly ought to pay the costs which he has made. This, however, is so far doubtful that I confess I should feel some embarrassment if I were acting as counsel in this case, or in any other presenting a similar question. * * The clerk may conform the taxation to these suggestions, casi ing out all costs at the mistrial except meals for jurors.”
Under the circumstances, I think the decision in Parkhurst v. Price can hardly be said to have established a rule of property or procedure which all judges sitting in the same court were thereafter bound to follow until the rule was reversed on appeal. But, be this as it may. inasmuch as the statute was rightly construed in this case by the eh •: an court, and inasmuch as the plaintiffs in error did not in fact pay the costs entitling them to a new trial within the statutory period, 1 axn of the opinion that this court has no power to extend the time uxed by law for the payment of such costs. The right to a new trial depends upon a literal compliance with the conditions prescribed by statute, born as respects the costs to be paid and the time within which they shall be paid; and no court, in nxy judgment, is vested with power to enlarge the time within which the costs must be paid to entitle ¡he losing party to a new trial as a matter of right. For these reasons I am constrained to dissent from the order reversing the case, and granting 60 days within which to pay the costs. The view taken by my associates puts the judge who acted on the motion for a new trial in the awkward predicament of not being able to decide the ease right, for, in whichever way he decided it, he was bound to be reversed. Moreover, this court makes an order awarding the plaintiff in error a new trial, which order would have been so far erroneous that it would have been reversed by this court if it had been made by the circuit court. I think, therefore that the judgment should be affirmed.